Citation Nr: 0905842	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a disability of the 
right wrist.  

3.  Entitlement to service connection for lymphedema.  

4.  Entitlement to service connection for a circulatory 
condition in the right lower extremity, to include varicose 
veins.  

5.  Entitlement to service connection for residuals of a 
right eye injury.  

6.  Entitlement to service connection for residuals of dental 
trauma.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
February 1989 to March 1995, with subsequent active and 
inactive duty for training (ACDUTRA and INACDUTRA) with the 
California Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and September 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  

The issues of entitlement to service connection for 
lymphedema, circulatory condition in the right lower 
extremity, to include varicose veins; residuals of a right 
eye injury, and residuals of dental trauma are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have combat duty; the record does not 
verify any of his claimed in-service stressors; the service 
and post-service medical records are negative for a diagnosis 
of PTSD.  

2.  The service treatment records and post-service medical 
evidence does not show a right wrist disability, to include 
residuals of an injury.   


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 101(24) 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).

2.  Service connection for a disability of the right wrist is 
not warranted.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide and, while not required, in 
this case the claimant was asked to provide any evidence in 
his possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159.  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In April 2004 and May 2005 VCAA letters, the 
Veteran was notified of the information and evidence needed 
to substantiate and complete his claims.  The Veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the Veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted; however, such notice was subsequent to the 
initial denials on appeal.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  To the extent that the timing 
deficiency with regard to the Dingess requirements raises a 
presumption of prejudice, such defect would not have operated 
to alter the outcome in the instant case where the 
preponderance of the evidence is against the claims of 
service connection.  That is, the notice defect did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice and thus, the 
presumption of prejudice is rebutted).  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all relevant medical records identified by the 
Veteran.  The service treatment records are included in the 
file and have been reviewed.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

There is no duty to provide an examination or medical opinion 
in this case.  With respect to the veteran's claimed right 
wrist disability, in the absence of any relevant abnormal 
findings during service or during the many years that have 
elapsed sine service, an examination at this late stage is 
not warranted.  As to the veteran's claimed PTSD, with no 
abnormal psychiatric findings of record dated during or after 
service and given the fact that the veteran did not service 
in a combat zone, along with the absence of a verified in-
service stressor, there is no duty to provide a psychiatric 
examination or opinion.  The veteran does not have current 
diagnoses of PTSD or a chronic right wrist condition, and 
there is nothing of record to indicate even symptoms of 
either disorder other than the Veteran's own accounts 
presented in conjunction with the current claims.  In view of 
the foregoing, there is no duty to provide an examination or 
competent opinion with regard to either issue.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  With a chronic disease 
shown as such in service, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002). ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2008).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Presumptive periods, 
under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).



Analysis-PTSD and Right Wrist Condition

The Veteran contends that his right wrist disability began 
during or as the result of service.  He further asserts, in 
essence, that he has PTSD that is causally linked to alleged 
in-service stressors.  

A review of the service treatment records is negative for any 
findings relating or attributed to a right wrist disability 
or a psychiatric disorder, to include PTSD.  The Veteran 
entered the National Guard after his period of active 
service; records from this time period and the post-service 
medical records in the claims file are also negative for any 
pertinent abnormal findings.  

The Board notes that in order for service connection to be 
granted, it is first and foremost a requirement that a 
current, chronic disability be present.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There is no 
competent evidence of record that shows a diagnosis of either 
disability at issue.  With respect to the veteran's claimed 
right wrist disability, in the absence of any relevant 
abnormal findings during service or for many years 
thereafter, an examination at this late stage is not 
warranted.  As to the veteran's claimed PTSD, with no 
abnormal psychiatric findings of record dated during or after 
service and given the fact that the veteran was not on active 
duty in a combat zone, along with the absence of a verified 
in-service stressor, there is no duty to provide a 
psychiatric examination or opinion.  On the question of 
verification of an in-service stressor, the veteran has not 
identified a specific stressful incident other than a vague 
reference to participation in Operation Restore Hope in 
Somalia, and having his ship followed by elements of the 
Soviet Navy.

There is nothing of record to indicate even symptoms of a 
right wrist disability or PTSD other than the Veteran's own 
accounts presented in conjunction with the current claims.  
The Veteran has not been shown to possess the requisite 
medical or psychiatric credentials necessary to render a 
competent opinion regarding the diagnosis or etiology of his 
right wrist and psychiatric complaints.  See Espiritu, supra.  
While he is competent to describe things which come to him 
through his senses, such as pain in the wrist, or feelings of 
sadness, social withdrawal, etc., as a layperson, he is not 
competent to diagnose the alleged disabilities at issue.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  

Entitlement to service connection for a right wrist 
disability is denied


REMAND

Lymphedema, Right Leg, Dental Condition, and Right Eye 
Condition 

The Veteran contends that he developed lymphedema, a 
circulatory condition of the right leg (to include varicose 
veins), a dental condition due to trauma, and a right eye 
condition due to trauma, as a result of his period of active 
service in the United States Navy.  He has not asserted that 
these conditions were caused or aggravated by an active duty 
for training (ACDUTRA) or inactive duty for training 
(INACDUTRA) period.  

Upon review of the service treatment records, the Board notes 
several factors which could, potentially, be indicative of 
current problems with the circulatory system, right lower 
extremity, right eye, and teeth.  Specifically, it is 
apparent that the Veteran did have some treatment for a 
dental condition, and he did have surgery on the bridge of 
his nose in service, which he contends caused the development 
of a chronic eye disability.  

Regarding a dental condition, the Veteran contends, in 
essence, that he has a current dental disorder secondary to 
unforeseeable trauma associated with in-service surgery.  
Upon review, it is evident that the Veteran did have surgery 
directed by military dental personnel as alleged.  In 
December 1989, restoration of a tooth to include capping was 
recommended.  Furthermore, in February 1992, the veteran was 
scheduled for an operation on his #14 tooth, although the 
nature or reason for such surgery was not specifically 
stated.  Given that there is indication of dental surgery in 
the record, and that this is the alleged trauma for which the 
Veteran claims service connection, the Board deems it 
necessary to obtain a dental examination to determine if the 
veteran has unforeseeable residuals of in-service dental 
surgery.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.  

The Veteran also claims that he currently has decreased 
vision in his right eye as a result of surgery performed in 
service to correct a nasal deformity (the residuals of which, 
a scar, is service-connected).  There is a history of in-
service nasal surgery.  Accordingly, the veteran should have 
an ophthalmology examination to address the nature and 
etiology of any right eye disorder that may be present.  Id.   

Turning next to the claims for service connection for 
lymphedema and a circulatory disorder in the right leg, the 
Board notes that there is nothing specific in the service 
treatment records that indicate a circulatory disorder, to 
include varicose veins, or lymphedema.  However, there is at 
least one diagnosis post-service that is suggestive of 
chronic varicose veins and lymphatic problems in the right 
lower extremity and the Veteran, as a layperson, is competent 
to observe varicose veins.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Under these circumstances, the Board finds 
that there is a duty to provide an examination to determine 
the approximate onset date and etiology of the veteran's 
claimed lymphedema and circulatory disorder of the right leg.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.    

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA dental, 
ophthalmology, and vascular examinations 
for the purposes of determining the 
nature, approximate onset date and/or 
etiology of any residuals of dental 
trauma, residuals of ocular trauma, or 
disease of the lymphatic or cardiovascular 
system, to include in the right lower 
extremity, which may currently be present.  
Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the respective examiners are 
asked to provide an opinion on the 
following:  

The VA dentist is asked: 

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any current dental 
disorder is linked to any traumatic 
incident of service, to include as a 
result of surgical intervention.  

The VA ophthalmologist is asked:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any current right 
eye disorder is linked to any 
traumatic incident of service, to 
include as a result of surgical 
intervention for a service-connected 
nose condition.  

The VA vascular examiner is asked:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any current 
vascular disorder of the right leg 
and lymphatic disorder that may be 
present, to include varicose veins 
and lymphedema, are linked to any 
incident of or finding recorded 
during service.  If varicose veins 
are present, the examiner should 
state so specifically.  

All Examiners: 

The examiners are advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiners are also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claims.  If 
either benefit sought on appeal is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


